Citation Nr: 0527013	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel 




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He served as an armor crewman in the Republic 
of Vietnam and was awarded the Combat Infantryman Badge and 
Purple Heart Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2001 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In December 2003, the Board remanded the case to the Appeals 
Management Center (AMC) for further development.  The 
requested development has been completed and the case had 
been returned to the Board.  


FINDINGS OF FACT

1.  The impairment from the veteran's PTSD more nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.

The record reflects that through letters dated in March 2001 
and April 2004, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although the neither the RO nor the 
AMC has specifically requested the appellant to submit all 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or to provide VA with the information 
and any authorization necessary for VA to obtain the evidence 
on his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  After notice was provided, the 
veteran was provided ample time to submit or identify 
pertinent evidence.  

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  In addition, it has afforded him 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the AMC 
readjudicated the veteran's claim in March 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the agency of original jurisdiction would have been different 
had complete VCAA notice been provided prior to the initial 
adjudication of the claim.  Therefore, the Board is satisfied 
that any procedural errors in the development and 
consideration of this claim by the RO or the AMC were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim. 


Evidentiary Background

Service connection for PTSD was established by rating action 
in January 1999.  In April 2001, the veteran submitted a 
claim for an increased rating for his PTSD.  

VA outpatient treatment records dated from January 2001 to 
July 2001 show that the veteran drank substantially.  He 
worked as a postal worker and a union steward, but was 
disgruntled at work.  He reported difficulties with his 
supervisors and was fearful of losing his job.  He reported 
poor sleep, periods of depression, and isolation.  He had few 
friends or leisure activities.  

During a VA compensation and pension examination in June 
2001, he reported that he had been admitted to a hospital for 
treatment of medical conditions and alcohol related problems; 
however, he had not received any inpatient psychiatric 
treatment. While he had frequent suicidal ideation with plans 
of jumping from a bridge or shooting himself, he denied any 
suicide attempts.  He had nightmares of Vietnam and would 
awaken in the middle of the night in a cold sweat with a 
rapid heat beat.  He had feelings of helplessness.  He was 
quite irritable with supervisors at work and felt that he 
should be left alone.  He was withdrawn from people and had 
difficulty communicating with others.  He was taking Prozac, 
but continued to abuse alcohol.  Prior alcohol rehabilitation 
treatment in 1998 was unsuccessful.  While he felt that he 
got along with his wife, they spent little time together.  He 
had some contact with his daughter and got along adequately 
with her.  He got along reasonable well with people at work 
and reported that some of his coworkers were friends.  He 
denied any incidents of aggressive or threatening behavior.  
He maintained his activities of daily living well.  He denied 
that he avoided crowds, but reported a hard time getting 
motivated.  He occasionally helped with the dishes and 
maintained his yard at an adequate level.  His wife took care 
of family finances.  He continued to work as a letter carrier 
with good attendance.  He estimated that he took three weeks 
of sick leave the prior year.  He felt that his boss was 
watching him closely and applying extra pressure on him.  

Mental status examination revealed that the veteran was 
appropriately dressed and groomed.  He was alert and 
oriented.  His speech was moderately tangential, but without 
loosening of associations or other evidence of a formal 
thought disorder.  He denied hallucinations or delusions.  
His mood was depressed and he was moderately anxious and 
depressed.  His sleep was disturbed and he slept 
approximately three to four hours per night.  He denied any 
acute change in appetite, but reported that he did not eat 
very much.  He had chronic loss of interest and anhedonia 
with some exacerbation in the last two years.  He enjoyed 
yard work and gardening.  He denied extended crying spells.  
He endorsed self-critical ruminations.  His view of the 
future was fairly negative although not entirely hopeless.  
He continued to have nightmares almost nightly.  His symptoms 
were exacerbated when he saw or heard helicopters or with 
rainy weather.  He avoided stimuli such as guns or fireworks.  
He endorsed markedly diminished interest, detachment, 
restricted affect (except with his daughter), and 
foreshortened future. He also experienced arousal symptoms, 
sleep difficulty, irritability, hypervigilance, and 
exaggerated startle response.  Moderately severe PTSD and 
alcohol dependence were diagnosed.  An overall Global 
Assessment of Functioning Score (GAF) of 50 was diagnosed.  
The examiner was unable to assign a separate GAF for PTSD 
alone; however, it might be reasonable to estimate that his 
GAF would be 52 without alcohol abuse.  

Subsequent VA outpatient treatment records dated from August 
2001 to December 2001 show that the veteran received 
treatment for his PTSD.  During this time, he continued to 
work as a postal worker.  He complained of irritability at 
work and problems with his wife.  He also had difficulty 
sleeping.

In December 2001, the veteran was hospitalized at a VA 
medical facility after exhibiting worsening depression, 
increased alcohol abuse and suicidal ideation.  His symptoms 
began several weeks before after he broke his toe and was not 
able to work as a mailman.  He relapsed into alcohol abuse 
mainly because he had more free time.  At admission, the 
veteran was extremely depressed with decreased sleep and 
appetite, guilt, hopelessness, helplessness, anhedonia, and 
suicidal ideation.  The veteran was slightly unkempt; 
however, he was cooperative.  He had poor eye contact with no 
abnormal movements.  His affect was blunt.  His speech was 
slow and halting.  He endorsed thought broadcasting and 
visual hallucinations.  There was no tangentiality.  His 
thoughts were linear and goal directed.  He was oriented to 
month, year, and current president, but did not know the 
present day of the week.  His memory was fair, but his 
judgment and insight were poor.  Pertinent diagnoses were 
PTSD, major depressive disorder, and ETOH abuse.  An overall 
Global Assessment of Functioning (GAF) of 30 was assigned.  

After successfully completing a substance abuse treatment 
program, the veteran was discharged.  He had met his 
treatment goals and expressed insight into his recovery 
issues and relapse prevention.  He actively participated in 
all core programming and completed all assignments on time.  
The GAF at discharge was 40.  

Subsequent VA medical records show continued treatment for 
PTSD.  In October 2002, he was alert and oriented and 
participated attentively in group therapy.  His mood was 
depressed and tense.  He was avoidant and isolative.  His 
conversation was appropriate with normal tempo and volume of 
speech.  His thought processes were organized with no 
delusions or hallucinations.  He endorsed intrusive thoughts 
without dissociations.  His sleep was disrupted.  An overall 
GAF of 50 was assigned.

In January 2003, the veteran reported that he had smoothed 
things over with his wife.  On examination, he smelled of 
alcohol.  He discussed feeling paranoid around his wife and 
coworkers.  He had been having ruminative thoughts and 
admitted to occasional suicidal thinking.  He had been 
thinking more of his combat experiences.  An overall GAF of 
30 was assigned.  

From June 2003 to August 2003, the veteran received inpatient 
VA treatment for his PTSD.  During this time, he participated 
in individual and group therapy.   He reported anger, guilt, 
shame, sadness, anxiety, hopelessness, and poor future.  He 
was given permission to return to work the day following his 
discharge from the hospital.  

Outpatient records dated from September 2003 show that the 
veteran reported that his medication had helped his racing 
thoughts.  He returned to work following his inpatient 
treatment and was able to get along better with his 
coworkers.  He also got along with his wife.  An overall GAF 
of 55 was assigned.  

During individual psychological treatment in October 2003, 
the veteran was noted to be causally dressed, coherent, and 
relevant.  He had fair grooming and hygiene.  While he had 
some depression and some occasional suicidal thoughts, he had 
no plan or intent.  He denied psychotic symptoms and none 
were manifested.  He reported a number of intrusive, 
avoidant, and hyperarousal symptoms related to PTSD. His 
insight and judgment were fairly good.  His recent memory was 
grossly intact.  A GAF of 60-65 was assigned.  

Subsequent outpatient treatment records from October 2003 to 
October 2004 show that the veteran continued to be employed 
as a postal worker.  He continued to complain of nightmares, 
difficulties at work, and sleep disturbance.  He was alert, 
oriented, and attentive.  His mood was anxious with a 
congruent affect.  His thought processes were organized with 
no delusion or hallucinations.  GAF scores of between 49 and 
65 were assigned during this time.

In October 2004, the veteran was afforded a VA psychiatric 
examination.  He continued to be employed as a postal carrier 
where he had been working for the past 25 years.  He reported 
increasing difficulty at work due to declining eyesight, 
deteriorating physical health, and unfamiliarity with new 
equipment at work.  He also had difficult at work as he had 
lost his driver's license to DUI and had to rely on others or 
walk.  He did not have as much fun as his coworkers.  He 
denied physical violence on the job.  His boss had yelled at 
him on a couple of occasions years ago, but there is no 
indication of recent altercations.  He was always on time for 
work.  He had missed two and a half weeks of work for such 
things as gout, alcoholic hangovers, and stress.  He did not 
report any specific interference in his work from symptoms of 
PTSD other than occasional missed days due to stress.  

With regard to social functioning, he had been married to his 
current wife for 19 years.  He denied violence in the 
marriage.  The veteran and his wife watched television and 
went shopping together.  His daughter lives close by, but he 
only saw her once every five months.  He reported that he had 
no friends and engaged in no social activities.  

The veteran denied any difficulties with shopping, bathing, 
grooming, or other activities of daily living.  He reported 
guilt, bad dreams, helplessness, no future, and suicidal 
thoughts.  He could not sleep.  He denied flashbacks.  He 
only reported daytime intrusive thoughts when he saw a 
helicopter or airplane overhead.  He avoided movies about 
Vietnam and fireworks.  The veteran was alert and oriented in 
all spheres.  He was attentive and able to maintain focus 
throughout the interview.  His memory and intellect appeared 
intact and were estimated to be of average capacity.  His 
speech, while slow, was fluent and of normal volume.  He had 
no impairment in thought process or communication.  His 
thought process was clear, coherent, and goal directed 
without irrelevant or illogical speech.  His mood was 
depressed and his affect was mood congruent and constricted.  
While he reported poor appetite, he had gained weight.  He 
reported difficulty with motivation and difficulty completing 
tasks such as painting an entire room or reading an entire 
book.  He denied obsessive rituals and symptoms consistent 
with mania, panic, or generalized anxiety disorder.  He did 
not report symptoms that would warrant a diagnosis for a 
panic attack or panic disorder.  No delusions or 
hallucinations were reported or elicited.  His overall 
judgment seemed adequate, but his judgment and insight with 
regard to alcohol use were especially poor.  Pertinent 
diagnoses were mild to moderate PTSD, alcohol dependence, and 
substance-induced mood disorder.  The examiner felt that the 
veteran's alcohol dependence and substance induced mood 
disorder were not related to his active service.  A GAF of 60 
was assigned for PTSD due to mild symptoms and moderate 
difficulty in social functioning.  An overall GAF of 50 was 
assigned.  The examiner noted that the veteran's alcohol 
dependence and resulting depressive disorder appeared to be 
the primary source of his present difficulty which had 
resulted in marital distress and missed work.  He was 
considered employable.  

Subsequent records show that the veteran continued to receive 
treatment for PTSD and alcohol abuse with group and 
individual therapy.  In February 2005, he was noted to be 
anxious and depressed with a flat affect.  He had no suicidal 
or homicidal ideations.  His attention and concentration were 
within normal limits.  There were no auditory or visual 
hallucinations and his judgment and insight were fair.  An 
overall GAF of 55 was assigned.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In the present case, the evidence does not reflect more 
social and industrial impairment than that contemplated by a 
30 percent rating.  The veteran's service-connected PTSD is 
manifested by symptoms such as anxiety, depression, flattened 
affect and sleep disturbance.  The PTSD is not productive of 
the abnormal speech patterns, difficulty in understanding 
complex commands, impairment of memory, impaired judgment, 
impaired abstract thinking, or panic attacks more than once a 
week associated with the next higher rating of 50 percent.  
In this regard, the Board notes that the veteran's depression 
has been attributed to the non service-connected alcohol 
abuse and that other symptoms manifested at times during the 
period of this claim, such as impaired judgement, impaired 
thought processes, and flat affect, were manifested when the 
veteran was abusing alcohol. 

The Board notes that the veteran's overall GAF scores 
throughout the appeal have predominantly ranged from 49 to 65 
with the exception of a GAF of 30 to 40 during a period of 
hospitalization in December 2001.  However, when his 
nonservice-connected alcohol dependence is not considered, 
the GAF attributed to PTSD was estimated at 52 in June 2001 
and 60 in October 2004.  These scores reflect no more than 
moderate symptoms or moderate social and industrial 
impairment, and are not consistent with a rating in excess of 
30 percent.  

In finding that a rating in excess of 30 percent is not 
warranted, the Board notes that the veteran has remained 
employed at his job with the postal service for over 25 years 
and married to his current wife for approximately 20 years.  
During examination in October 2004, he acknowledged that he 
was always on time for work and did not have any specific 
interference in his work from the symptoms of PTSD.  His PTSD 
was felt to be mild to moderate.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
o the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased disability rating for PTSD is denied. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


